



COURT OF APPEAL FOR ONTARIO

CITATION: Chisholm v. Bell Canada, 2019 ONCA 176

DATE: 20190305

DOCKET: C65572

Simmons, Tulloch and Brown JJ.A.

BETWEEN

Sonia Chisholm

Plaintiff (Appellant)

and

Bell Canada

Defendant (Respondent)

Sonia Chisholm, in person

Lisa Alleyne, for the respondent

Heard and released orally: March 1, 2019

On appeal from the
    order of Justice Heather McArthur of the Superior Court dated May 10, 2018.

REASONS FOR DECISION

[1]

The appellant appeals from an order refusing her request to reinstate an
    action that was dismissed for delay.

[2]

In February 2011 the appellant commenced an action against the
    respondent claiming $4,000,000 in damages on account of the respondents
    refusal to provide her with telephone and other services. Through inadvertence
    the respondent failed to file a defence. In June 2011, the registrar declined
    to sign default judgment and directed the appellant to move for judgment before
    a judge. The appellant failed to bring a motion for judgment. On October 12,
    2011, the action was dismissed for delay.

[3]

Although the motion judge accepted the appellants claim that she (the
    appellant) did not find out about the dismissal until January of 2018, the
    motion judge declined to reinstate the appellants action. The motion judge
    found that the appellant let more than six years go by without taking any steps
    to advance this litigation because the appellant chose to focus on other litigation
    matters instead. The motion judge concluded that the appellants delay was
    inordinate, that the delay had not been satisfactorily explained and that
    reinstating the action at this stage would undermine the finality principle.

[4]

We see no error in these conclusions. Further we see no merit in the
    appellants claims of want with jurisdiction or denial of natural justice. The
    appellant commenced the action. It was her responsibility to ensure that it
    proceeded. The motion judge properly concluded that reinstating the action
    would undermine the finality principle.

[5]

The appeal is therefore dismissed.

[6]

Costs of the appeal are to the respondent on a partial indemnity scale fixed
    in the amount of $500 inclusive of disbursements and applicable taxes.

Janet Simmons J.A.

M. Tulloch J.A.

David Brown J.A.


